Petition Dismissed, Appeal Dismissed, and Memorandum Opinion filed June
4, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00295-CV

  KHYATI UNDAVIA, MINU RX LTD, AND MINU GP, LLC, Appellants
                                       V.
   AVANT MEDICAL GROUP, P.A. D/B/A INTERVENTIONAL SPINE
   ASSOCIATES AND BRETT L. GARNER D/B/A ALLIED MEDICAL
                    CENTERS, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-22186

                MEMORANDUM                     OPINION


      Appellants Khyati Undavia, Minu RX, Ltd., and MINU GP, LLC bring this
permissive interlocutory appeal of the March 20, 2015 partial denial of their
motion for summary judge in favor appellees Avant Medical Group, P.A. d/b/a
Interventional Spine Associates and Brett L. Garner d/b/a Allied Medical Centers.
See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (West 2015).

      On March 20, 2015, the trial court signed the order granting appellants’
motion for permission to appeal the order partially denying their motion for
summary judgment. Relators filed their petition for permission to appeal the
March 20, 2015 order in this court. Subsequently, on April 24, 2015, the trial court
signed an amended order, superseding the March 20, 2015 order. The April 24,
2015 order renders the petition for permission to appeal and this appeal moot.

      Accordingly, we dismiss the petition and the appeal for lack of jurisdiction.


                                                      PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                         2